Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-8, and 10-22 are presented and allowed.
Claims 4 and 9 are cancelled.


Terminal Disclaimer
The terminal disclaimer filed on May 05, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,552,443 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The invention is also allowable based on the approved electronic Terminal Disclaimer. The elements of independent claims 1, 19, and 20 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-3, 5-8, 10-18, and 21-22, are hereby allowed based upon their dependency of the independent claims. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Langseth (U.S. Patent Application No. 2007/0011175) discloses: A system and method of making unstructured data available to structured data analysis tools. The system includes middleware software that can be used in combination with structured data tools to perform analysis on both structured and unstructured data. Data can be read from a wide variety of unstructured sources. The data may then be transformed with commercial data transformation products that may, for example, extract individual pieces of data and determine relationships between the extracted data. The transformed data and relationships may then be passed through an extraction/transform/load (ETL) layer and placed in a structured schema.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
May 6, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161